Exhibit 10.2
 
 
AMENDMENT NUMBER TWO
TO AMENDED AND RESTATED LOAN AGREEMENT
 
This AMENDMENT NUMBER TWO TO AMENDED AND RESTATED LOAN AGREEMENT (this
“Agreement”), dated as of July 16, 2008, among THE GAS COMPANY, LLC, a Hawaii
limited liability company (the “Borrower”); MACQUARIE GAS HOLDINGS LLC, a
Delaware limited liability company (“MGH”); several banks and other financial
institutions signatories hereto; and DRESDNER BANK AG NIEDERLASSUNG LUXEMBURG
(successor administrative agent to Dresdner Bank AG London Branch), as
Administrative Agent (in such capacity, the “Administrative Agent”).
 
RECITALS
 
A. The parties hereto are parties to the Amended and Restated Loan Agreement
dated as of June 7, 2006 by and among the Borrower, MGH, the several banks and
other financial institutions from time to time parties thereto as lenders (the
“Lenders”), the Administrative Agent (the “Loan Agreement”), pursuant to which
the Lenders have agreed to provide certain loans to the Borrower for the
purposes and upon the terms and conditions set forth therein.
 
B. The Borrower and the Lenders have agreed to amend Section 7.1 (g) in the Loan
Agreement, as set forth herein.
 
NOW THEREFORE, the parties hereto hereby agree as follows:
 
Section 1. Definitions and Rules of Interpretation. All capitalized terms used
but not defined in this Agreement shall have the respective meanings specified
in the Loan Agreement. The rules of interpretation set forth in Section 1 of the
Loan Agreement shall apply to this Agreement, mutatis mutandis, as if set forth
herein.
 
Section 2. Amendment to Loan Agreement. Section 7.1 (g) of the Loan Agreement is
hereby deleted and replaced in its entirety with the following:
 
other unsecured Indebtedness in an aggregate principal amount not exceeding
$7,500,000 at any time outstanding;
 
Section 3. No Further Waiver or Amendment. Except to the extent that provisions
of the Loan Agreement are amended as expressly set forth in Section 2 hereof,
the execution and delivery hereof shall not (a) operate as a modification or
waiver of any right, power or remedy of the Financing Parties or the Collateral
Agent under any of the Loan Documents, (b) cause a novation with respect to any
of the Loan Documents, or (c) extinguish or terminate any obligations of the
Borrower under the Loan Documents.
 
Section 4. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
 

--------------------------------------------------------------------------------


 
Section 5. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 6. Headings. The headings in this Agreement have been included herein
for convenience of reference only, are not part of this Agreement, and shall not
be taken into consideration in interpreting this Agreement.
 
Section 7. Entire Agreement. This Agreement comprises the complete and
integrated agreement of the parties hereto on the subject matter hereof and
supersedes all prior agreements, written or oral, on such subject matter.
 
Section 8. Counterparts. This Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be maintained by the Borrower and the Administrative Agent.
 
[Signature pages follow.]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 
MACQUARIE GAS HOLDINGS LLC
 
By:
/s/ Peter Stokes
 
Name: Peter Stokes
Title:   Chief Executive Officer

 
THE GAS COMPANY, LLC, as the Borrower
 
By:
/s/ Jeffrey M. Kissel
 
Name: Jeffrey Kissel
Title:   President
 
By:
/s/ Thomas A. Wellman
 
Name: Thomas A. Wellman
Title:   Vice President

 
Amendment No. 1 to Macquarie District Energy Loan Agreement



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 
DRESDNER BANK AG NIEDERLASSUNG
LUXEMBURG, as the Administrative Agent
 
By:
/s/ Erica Skold
 
Name: Erica Skold
Title:   Associate
 
By:
/s/ Marion Sattler
   
Name: Marion Sattler
Title:   Associate

 
Amendment No. 1 to Macquarie District Energy Loan Agreement



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 
COMMONWEALTH BANK OF AUSTRALIA, as
Lender
 
By:
/s/ Grant Miller
 
Name: Grant Miller
Title:   Vice President
 
LLOYDS TSB BANK PLC, as Lender
 
By:
     
Name:
Title:
 
BAYERISCHE LANDESBANK, Cayman Islands
Branch, as Lender
 
By:
/s/ Nikolai von Megden
 
Name: Nikolai von Mengden
Title:   Senior Vice President
 
By:
/s/ John Gregory
 
Name: John Gregory
Title:   First Vice President
 
DRESDNER BANK AG LONDON BRANCH, as
Lender
 
By:
/s/ C. M. Allflatt
   
Name: C.M. Allflatt
Title:   Authorised Signatory
 
By:
/s/ Paul Brannan
   
Name: Paul Brannan
Title:   Authorized Signatory

 
Amendment No. 1 to Macquarie District Energy Loan Agreement


--------------------------------------------------------------------------------


 